1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    WILLIAM J. GRADFORD,                              )   Case No. 1:19-cv-01253-DAD-SAB (PC)
                                                       )
9                     Plaintiff,                       )
                                                       )   ORDER GRANTING PLAINTIFF’S MOTION
10            v.                                           TO PROCEED IN FORMA PAUPERIS
                                                       )
11                                                     )   [ECF No. 4]
     LT. KIRT,
                                                       )
12                    Defendants.                      )
                                                       )
13                                                     )
14
15            Plaintiff William J. Gradford is a former prisoner appearing pro se in this civil rights action

16   filed on September 5, 2019, pursuant to 42 U.S.C. § 1983.

17            On September 17, 2019, the Court directed Plaintiff to pay the filing fee or submit an

18   application to proceed in forma pauperis.

19            On September 25, 2019, Plaintiff filed a motion to proceed in forma pauperis. Plaintiff’s

20   application demonstrates entitlement to proceed without prepayment of fees. Notwithstanding this

21   order, the Court does not direct that service be undertaken until the Court screens the complaint in due

22   course and issues its screening order.

23
24   IT IS SO ORDERED.

25   Dated:        September 30, 2019
26                                                         UNITED STATES MAGISTRATE JUDGE

27
28

                                                           1
